 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    STEVEN BRZEZINSKI., et al.,                             Case No. 2:19-cv-00484-RFB-GWF
 8                                          Plaintiffs,
              v.                                                            ORDER
 9
      LOWES HOME CENTERS., et al.,
10

11                                        Defendants.
12

13          This matter is before the Court on the parties Stipulated Scheduling Plan and Discovery
14   Order Special Scheduling Review Requested (ECF No. 14), filed May 20, 2019. The parties
15   request a 300-day discovery period measured from the date of the telephonic scheduling
16   conference held on May 16, 2019. Plaintiff represents that additional time for discovery is
17   needed because Defendants will not disclose the last name of the employee and therefore
18   anticipates additional time will be needed to locate the defendant and amend the complaint.
19   Plaintiff also represents the Motion to Remand to State Court (ECF No. 8) is still pending before
20   the district court judge. The Court finds that this is an insufficient basis to extend the discovery
21   period beyond the 180-day period provided Local Rule (LR) 26(b)(1). Plaintiff can promptly
22   request Defendants’ employee information and last known address through written discovery
23   requests. Accordingly,
24          IT IS HEREBY ORDERED that the parties Stipulated Scheduling Plan and Discovery
25   Order Special Scheduling Review Requested (ECF No. 14) is denied, without prejudice.
26   ...
27   ...
28   ...
                                                          1
 1          IT IS FURTHER ORDERED that the parties shall have until June 3, 2019 to submit a

 2   new joint discovery plan to the Court.

 3          Dated this 22nd day of May, 2019.

 4

 5
                                                    GEORGE FOLEY, JR.
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
